The plaintiff in error was convicted in the county court of Texas county of selling intoxicating liquor, and was sentenced to pay a fine of $100 and to serve three months in the county jail.
The case was tried in October, 1929, and the appeal was lodged in this court in February, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal from a conviction for a misdemeanor is brought to this court, and no briefs are filed, and no appearance for oral argument made when the case is set for submission, this court will examine the record for jurisdictional or fundamental errors. If none appear, and the evidence reasonably supports the judgment, it will be affirmed.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 413